DETAILED ACTION
Claims 1-4 and 24-42 are pending as amended on  31 March 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.
Response to Amendment and Arguments
Applicant’s amendment does not distinguish from US Patent 6770603 (Sawdon). 
Applicant’s arguments have been fully considered but they are not persuasive. 
Applicant argues that Sawdon fails to teach the claimed conductivity measured at 20 kHz.  The examiner notes that conductivity is the inverse (reciprocal)  of resistivity, which is  an intrinsic property of a material and  irrelevant of the frequency at which it was measured.  Sawdon exemplifies an oil-based drilling fluid having a conductivity of about 20000µS/m (Example 1), i.e., about 0.02S/m, which meets the claimed at most 0.02S/m at 20KHz.
Applicant argues that Sawdon fails to teach the claimed surface area loading factor as amended.  The examiner disagrees. Sawdon teaches that the carbon black has a surface area of at least 500 m2/g (col.4, line 15-20) and is applied in an amount of 1.5 wt.% (Example 1), i.e., 5.26 lbs/bbl, thus the surface area loading factor of at least about 2630 lbm2/gbbl calculated by the examiner, which overlaps with the claimed loading factor as amended thus a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Double Patenting
Claims 1-3   stand, and new claims 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 of copending Application No.  16099156.  Although 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
Claims 1-4 stand, and  new claims 24 -42 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6770603 (Sawdon), as evidenced by US2010/0126252 (Bailey).
Regarding claims 1, 3-4, 29, 30, 35-37, 41 and 42 , Sawdon teaches a method comprises circulating  an oil-based  drilling fluid within a well (col.1, line 5-10 and col. 3,line 30-35), wherein the  drilling fluid is an invert-emulsion comprises carbon black particles (col.3, line 30-35 and 40-45) and has a conductivity of about 20000 µS/m (Example 1), i.e., about 0.02S/m, which meets the claimed conductivity of at most 0.02S/m; or 10000 µS/m (Example 3), i.e., about 0.01S/m, which meets the claimed conductivity of at most 0.01S/m of claim 30.
Sawdon teaches that the carbon black has a surface area of at least 500 m2/g (col.4, line 15-20) and is applied in an amount of 1.5 wt.% (Example 1), i.e., 5.26 lbs/bbl, thus the surface area loading factor of  at least about 2630 lbm2/gbbl calculated by the examiner, which overlaps with the claimed loading factor of claims 3, 35 and 36, and encompasses the claimed loading factor of claim 37. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to utilize carbon black of the instantly claimed loading factor in the method of Sawdon since it has been prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Sawdon further teaches formation of filtercake over formation rock under differential pressure (col. 2,  5-10), which  typically is at least about 1 MPa , i.e., about 145 psi, during drilling in a well bore  as evidenced by Bailey ([0042]), which encompasses the claimed pressure differential.
One of ordinary skill in the art at the time the invention was made would have found it obvious to circulate the drilling fluid of Sawdon under the instantly claimed differential pressure  since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Sawdon does not expressly discloses the conductivity of the filtercake,  however, since Sawdon teaches the same method of circulating the same fluid composition under the same pressure  as 
Regarding claim 2,  Sawdon teaches operating logging tools in the wellbore (col. 1, line 65-col.2, line 10). 
Regarding claims 24 and  25,  Sawdon teaches that extremely fine carbon particles form aggregates, and  the size of the carbon black aggregates is in the range of 10-250 nm (Example 1), which meets the claimed size of aggregates; thus the carbon black particles is less than 250 nm, or less than 10 nm, which encompasses/overlaps with  the claimed particle  size.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include carbon black particles of  the instantly claimed size  range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 26,  Sawdon does not expressly disclose the pore volume, however, Sawdon teaches similar particle size and aggregate size as claimed as set forth above, one of ordinary skill would expect that the pore volume of the carbon black is similar to the instantly claimed  since the pore attribute to the  size of the carbon particle  and  that of aggregate fused from the carbon particle.   

Regarding claims  31-34,  Sawdon further exemplifies an oil-based fluid comprising carbon black exhibits a conductivity of about 15 µS/m (Example 32, i.e., about 0.000015S/m, which meets the claimed conductivity of claims 31 and 32, and abuts the claimed conductivity of claim 33.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768